296 F.2d 734
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 5881, UNITED MINE WORKERS OF AMERICA, Respondent.
No. 14637V.

United States Court of Appeals Sixth Circuit.
Dec. 12, 1961.
Petition for Enforcement of an Order of the National Labor Relations Board.
Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board, Washington, D.C., Walter C. Phillips, Director 106h Region, N.L.R.B., Atlanta, Ga., Stuart Rothman, General Counsel, Melvin Pollack and James A. Ryan, Attorneys, National Labor Relations Board, Washington, D.C., on brief, for petitioner.
William M. Ables, Jr., South Pittsburgh, Tenn., E. H. Rayson, Knoxville, Tenn., William J. Turnblazer, Middlesboro, Ky., for respondent.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.


1
DECREE ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD.


2
This Cause was submitted to this Court upon the Petition of the National Labor Relations Board to enforce its order, dated March 3, 1961 against the above named Respondent, its officers, agents, successors and assigns.  Respondent having failed to file an answer to said petition or a brief, the Board, on November 15, 1961, filed with this Court its motion for judgment by default.  Upon consideration whereof, it is hereby


3
Ordered, adjudged, and decreed, by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board in said proceeding be enforced, and that Local 5881, United Mine Workers of America, its officers, agents, successors and assigns abide by and perform the directions of the Board in said order contained.